Citation Nr: 0821437	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-42 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for eyesight injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1945, and from September 1950 to April 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the veteran's claim of entitlement to service 
connection for eyesight injury.  The veteran perfected a 
timely appeal of this determination to the Board.

In December 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

This matter was before the Board in February 2008 and was 
then remanded for further development.


FINDING OF FACT

No current eye condition is etiologically related to the 
veteran's period of service.


CONCLUSION OF LAW

An eyesight injury was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303; 3.304(d) (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, October 2003 
and April 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and again in March 2008.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran as recently as April 
2008.  As such, any notice deficiencies related to the rating 
or effective date were subsequently remedied.  Thus, the 
Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, VA medical treatment records, VA examinations, 
written letters from the veteran and his wife during his 
period of service, the veteran's testimony from his December 
2007 Board hearing, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for an eyesight injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The Board further recognizes that, in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions 
deal with the question of whether a particular disease or 
injury occurred in service; that is, what happened then, and 
not the question of either current disability or nexus to 
service, for both of which competent medical evidence is 
generally required.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.  Here, the veteran's service medical records 
indicate that he served on a ship that was torpedoed by the 
enemy in October 1944.  Thus, resolving all reasonable doubt 
in favor of the veteran, the Board determines that the 
veteran was engaged in combat during his first period of 
active duty service.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case as they pertain to the veteran's 
period of active duty service from August 1943 to February 
1945.

In the instant case, the veteran submitted a letter to his 
wife, dated in February 1945, indicating that he had gone to 
sickbay after his eyes were infected from oil and saltwater 
while being out in the Pacific.  The letter also indicated 
that, since then, his eyelids swelled up and became very 
sore, that they had stayed swollen for about a week, and that 
"matter" had come out.

Service medical records do not reflect complaints of or 
treatment for any eye injuries or eye problems.  On December 
1945 separation examination, the veteran was noted to have 
had a normal clinical evaluation of the eyes, with no disease 
or anatomical defects noted.

On February 1950 VA examination, the veteran was noted to 
have had normal internal structures for each eye.

On September 1950 entrance examination, the veteran was noted 
to have had normal eyes, and normal vision.  On his September 
1950 report of medical history, the veteran reported that he 
had never worn glasses or had had severe eye, ear, nose, or 
throat trouble.

On April 1951 separation examination, the veteran was noted 
to have had no significant abnormalities of the external 
right and left eye, with pupils equal and normal to 
accommodation and light, and distant and color vision normal.

The veteran submitted a letter dated in December 2003 from 
his private physician, Dr. M.  In the letter, Dr. M. stated 
that the veteran had been seen in Dr. M.'s office for the 
first time in September 1992.  At the time, he had a basal 
cell carcinoma of the left lower lid, which was excised in 
September 1992, and the area had healed.  Dr. M. also noted 
that the veteran gave a past history of cataract surgery of 
the right eye in 1971 and of the left eye in 1975, that the 
veteran wore a contact lens on the right eye and saw 20/25 
with it, and that he had an intraocular lens on the left eye 
and saw 20/25 with it.  Dr. M. furthermore stated that the 
veteran was seen annually, and when last seen in August of 
2003, his vision was 20/40+ in each eye.

The veteran was afforded a VA eye examination in July 2006.  
The veteran then reported a history of eye trauma, whereby 
his eyes were injured by saltwater and oil when his ship was 
hit and sunk.  The veteran also reported a history of 
cataract removal on the right eye in 1971, and cataract 
surgery on the left eye with implant in 1975.  There were 
noted to be no general eye symptoms, and no visual symptoms.  
There was also noted to be more than four diopters difference 
between the eyes, with aphakia of the right eye corrected 
with rigid gas permeable contact lens to reduce asthenopia 
from surgically induced anisometropia, and that accommodation 
was abnormal, with aphakia of the right eye and pseudophakia 
of the left eye.  Nystagmus was noted, eyelids were normal, 
and ptosis was present in the right eye, with the pupil not 
obscured or obscured by less than one-half.  The right and 
left lenses were noted to have been removed, and a left eye 
replacement lens was noted to be present.  There were noted 
to be no residuals of eye injury.  The veteran was noted to 
have diagnoses of chronic blepharitis of the right and left 
eyes, aphakia of the right eye, status post cataract removal, 
pseudophakia of the left eye, post surgical induced 
anisometropia, corrected by hard contact lens in the right 
eye, ptosis of the right eye, status post blepharoplasty of 
the left eye, no disabling eye conditions evident, and no 
evidence of ocular trauma/injury causing eye infections.  The 
VA examiner opined that the veteran had chronic 
blepharitis/meibomitis infection of the lids that was not due 
to injury or trauma, no evidence of ocular trauma/injury 
causing eye infections in both eyes, and no disabling eye 
conditions evident.

At his Board hearing in December 2007, the veteran testified 
that he sustained eye injures when his ship was attacked, he 
was forced to abandon ship, and he was rescued after about 
eight and one-half hours hanging on a raft.  He also 
testified that afterwards he sought medical treatment, that 
his eyes were swollen and infected, that the had to go to 
sick bay every morning for about five days where they would 
stick a needle in his eyelids and press all the matter out, 
and that about a week later he started to feel better.  He 
furthermore testified that about 15 to 17 years after 
discharge he started having problems with his eyes again, 
when the right eye got a cataract.  He also stated that he 
had corrective lenses on both of his eyes.

The veteran was provided another VA examination in March 
2008.  At the time of the examination, the veteran indicated 
that during his period of service, his ship was torpedoed and 
he had to abandon ship.  He also stated that he had to cling 
to a floatation device for seven and one-half hours in 
saltwater mixed with the ship's fuel and oil, and that some 
time after being rescued his eyelids swelled shut for five 
days.  He also reported that he had to go to the clinic daily 
to have his eyelid punctured with a syringe needle and that a 
thermometer had to be rolled down his lids to release the 
fluid and matter.  He furthermore stated that he was treated 
for an eye infection during that time, and that since that 
time he had had chronic eyelid problems including a ptosis of 
this upper right lid.  The examiner reviewed the record, 
including the veteran's service medical records, post-service 
treatment records, and the veteran's Febuary 1945 letter to 
his wife.  The VA examiner opined that, while chronic 
bilateral blepharitis and a right eyelid ptosis existed, 
there was no mention or written evidence of any eye problems 
while in the military other than a copy of a letter of his 
wife dated in February 1945 mentioning problems with eyelid 
swellings and mattering after floating in saltwater mixed 
with oil for 7.5 hours.  The examiner noted that it was as if 
there was no communications of these eye complainants since 
no medical record logs showed these complaints and findings, 
and that his discharge records indicated normal eyes on two 
separate occasions, in December 1945 and in April 1951.  The 
examiner also stated that since the veteran's release from 
the military, no absolute cause and affect could be linked to 
his military experience.  The examiner concluded that 
therefore the veteran's eye claim was not related or caused 
by his military service.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for an eyesight injury.

Initially, the Board acknowledges that the veteran has 
currently diagnosed conditions of chronic blepharitis of the 
right and left eyes, aphakia of the right eye, status post 
cataract removal, pseudophakia of the left eye, post surgical 
induced anisometropia, corrected by hard contact lens in the 
right eye, ptosis of the right eye, and status post 
blepharoplasty of the left eye.

Also, the Board acknowledges the veteran's assertions that 
his eyes were exposed to oil and saltwater for eight and one-
half hours, when he was in the ocean after his ship had been 
torpedoed, that his eyelids swelled up and got very sore for 
about a week, and that he had to have fluid drained from his 
eyelids during that week.  Pursuant to 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d), the Board finds the lay evidence 
submitted by the veteran to be sufficient proof that, in 
fact, the veteran's eyes were exposed to oil and saltwater 
for eight and one-half hours when he was in the ocean after 
his ship had been torpedoed, that his eyelids swelled up and 
got very sore for about a week, and that he had to have fluid 
or matter drained from his eyelids during that week.

However, despite this injury to the veteran's eyes, the 
record does not reflect any chronic in-service eye condition, 
or any continuity of eye injury symptomatology after service.  
Service medical records do not reflect complaints of or 
treatment for any eye injuries or eye problems either from 
August 1943 to February 1945, or from September 1950 to April 
1951.  On December 1945 separation examination, February 1950 
VA examination, September 1950 entrance examination, and 
April 1951 separation examination, the veteran was noted to 
have had normal clinical evaluations of the eyes, with no 
disease, anatomical defects, eyesight or vision problems, or 
any other eye conditions ever noted.  The earliest record of 
post-service eye treatment is the December 2003 letter from 
Dr. M. indicating that the veteran had been a patient since 
September 1992, and noting that the veteran gave a history of 
right eye cataract surgery in 1971 and left eye cataract 
surgery in 1975.  At his Board hearing in December 2007, the 
veteran testified that he began having post-service problems 
with his eyes 15 to 17 years after discharge, when the right 
eye got a cataract.  Thus, despite the veteran's eyes in-
service exposure to oil and salt in the water, which resulted 
in swelling, soreness, and treatment in the following week, 
the record does not reflect any chronic in-service eye 
condition or any eye condition continuing in the years 
following service.

Furthermore, the competent medical evidence of record weighs 
against the veteran's service connection claim.  The July 
2006 VA examiner opined that the veteran's chronic 
blepharitis/meibomitis infection of the lids was not due to 
injury or trauma, and that there was no evidence of ocular 
trauma/injury causing eye infections in both eyes, and no 
disabling eye conditions evident.  The March 2008 VA examiner 
opined that the veteran's eye claim was not related to his 
military service, noting that no cause and effect between 
service and his current conditions could be determined.  The 
March 2008 examiner also noted that, while chronic bilateral 
blepharitis and a right eyelid ptosis existed, there was no 
written evidence of any eye problems while in the military 
other than a copy of the February 1945 letter of his wife, 
that no medical record logs showed these complaints and 
findings, and that his discharge records indicated normal 
eyes in both December 1945 and April 1951.  Also, there is no 
medical opinion or other competent medical evidence of record 
indicating a link between any current eye condition and the 
veteran's period of service.

Accordingly, service connection for an eyesight injury is not 
warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for eyesight injury is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


